Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:
  ACCESS 4 ALL INCORPORATED
  and JUAN CARLOS GIL,

              Plaintiff,
  v.

  JOSE J. MONTES and T-MOBILE
  LEASING LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, individually and

  on behalf of all other similarly situated mobility-impaired individuals (hereinafter “Plaintiffs”),

  sues JOSE J. MONTES and T-MOBILE LEASING LLC (hereinafter “Defendants”), and as

  grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 12




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.       Plaintiff, ACCESS 4 ALL INCORPORATED, is a Florida Not For Profit

  Corporation, formed under the laws of the State of Florida, and maintains its principal office at

  Torrence, California.

          6.       At all times material, Defendant, JOSE J. MONTES, owned and operated a place

  of public accommodation located at 7000 SW 8th Street, Miami, Florida 331441 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          7.       At all times material, Defendant, JOSE J. MONTES, was and is an individual over

  eighteen years of age, with a residence in Miami-Dade County, Florida, and is otherwise sui juris.

          8.       At all times material, Defendant, T-MOBILE LEASING LLC, owned and operated

  a retail cell phone store located at 7000 SW 8th Street, Miami, Florida 33144 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, T-MOBILE LEASING LLC, holds

  itself out of the public as “T-Mobile.”

          9.       At all times material, Defendant, T-MOBILE LEASING LLC, was and is a

  Foreign Limited Liability Company, organized under the laws of the State of Delaware, with its

  principal place of business in Bellevue, Washington.

          10.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  1
    On August 31, 2017, Defendant, JOSE J. MONTES, individually and as trustee of the Jose J. Montes Revocable
  Trust, executed an Enhanced Life Estate Deed where he conveyed to himself a Life Estate of the real property and
  place of public accommodation located at 7000 SW 8th Street, Miami, Florida 33144 with a remainder interest, in fee
  simple, to Alejandro J. Montes.

                                                          2
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 12




  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          11.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          12.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          13.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          14.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

  activities due to his impairment and requires the use of a wheelchair to ambulate. Plaintiff, JUAN

  CARLOS GIL, is also a member of the Plaintiffs organization, ACCESS 4 ALL

  INCORPORATED, discussed below.

          15.     Defendant, JOSE J. MONTES, owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

          16.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

          17.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and


                                                   3
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 12




  businesses located within the Commercial Property on or about June 10, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, to perform services including but not limited to recruitment of new members on behalf of

  ACCESS 4 ALL INCORPORATED, because it is approximately six (6) miles from his residence,

  and is near other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within two (2)

  months of the filing of this Complaint, specifically on or before September 11, 2021.

         18.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before September 11, 2021.

         19.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         20.     ACCESS 4 ALL INCORPORATED, is a not-for-profit Florida corporation.

  Members of this organization include individuals with disabilities as defined by the ADA, and

  are representative of a cross-section of the disabilities protected from discrimination by the ADA.


                                                  4
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 12




  The purpose of this organization is to represent the interest of its members by assuring places of

  public accommodation are accessible to and usable by the disabled and that its members are not

  discriminated against because of their disabilities. ACCESS 4 ALL INCORPORATED, and its

  members have suffered and will continue to suffer direct and indirect injury as a result of the

  Defendant's discrimination until the Defendant is compelled to comply with the requirements of

  the ADA. One or more of its members has suffered an injury that would allow him or her to bring

  suit in his or her own right. JUAN CARLOS GIL, has also been discriminated against because of its

  association with its disabled members and their claims.

           21.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

  situated.

           22.   Defendants, JOSE J. MONTES and T-MOBILE LEASING LLC, own and/or

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, JOSE J. MONTES and T-MOBILE

  LEASING LLC, are responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendants, JOSE J. MONTES and T-MOBILE LEASING LLC, own

  and operate the Commercial Property Business located at 7000 SW 8th Street, Miami, Florida

  33144.


                                                   5
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 12




         23.     Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN CARLOS GIL, have a

  realistic, credible, existing and continuing threat of discrimination from the Defendants’ non-

  compliance with the ADA with respect to the described Commercial Property and the businesses

  located within the Commercial Property, including but not necessarily limited to the allegations in

  Counts I and II of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

  to be subjected to discrimination at the Commercial Property, and businesses located within the

  Commercial Property, in violation of the ADA. Plaintiff desires to visit the Commercial Property

  and businesses located therein, not only to avail himself of the goods and services available at the

  Commercial Property, and businesses located within the Commercial Property, but to assure

  himself that the Commercial Property and businesses located within the Commercial Property are

  in compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the Commercial Property, and businesses located within the Commercial Property

  without fear of discrimination.

         24.     Defendant, JOSE J. MONTES, as landlord and owner of the Commercial Property

  Business, is responsible for all ADA violations listed in Counts I and II.

         25.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses


                                                   6
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 7 of 12




      located within the Commercial Property, but to assure himself that the Commercial Property, and

      businesses located within the Commercial Property are in compliance with the ADA, so that he

      and others similarly situated will have full and equal enjoyment of the Commercial Property, and

      businesses located within the Commercial Property without fear of discrimination.

             26.     Defendants have discriminated against the individual Plaintiff by denying him

      access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the Commercial Property, and businesses located within the

      Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                           COUNT I – ADA VIOLATIONS
                                             AS TO JOSE J. MONTES
             27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      27 above as though fully set forth herein.

             28.     Defendant, JOSE J. MONTES, has discriminated, and continues to discriminate,

      against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

      January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts

      of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

      Commercial Property, include but are not limited to, the following:

         A. Parking

 i.      Accessible parking and aisles contain slopes > 6% preventing Mr. Gil from safely transferring

         to vehicles violating ADAAG Section 4.6 and Section 502 of the 2010 ADA Standards, the

         solution is readily achievable.

         B. Entrance Access and Path of Travel

 i.      Cross slopes, changes of level and improper walks impede Mr. Gil’s path of travel to enter

         from parking, sidewalks and public transit violating the ADAAG and 2010 ADAS Sections

                                                       7
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 8 of 12




          303, 304, 403 and 404 where the solutions are readily achievable.

                                  COUNT II – ADA VIOLATIONS
                        AS TO JOSE J. MONTES AND T-MOBILE LEASING LLC

              29.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       27 above as though fully set forth herein.

              30.       Defendants, JOSE J. MONTES and T-MOBILE LEASING LLC, have

       discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

       inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

       has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

       Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

       the following:

          A. Access to Goods and Services

  i.      T Mobile fails to make reasonable accommodations in policies, practices and procedures to

          provide full and equal enjoyment of disabled individuals and does not maintain the elements

          required to be accessible and usable by persons with disabilities violating Section 36.211 of

          the ADAAG and the 2010 ADA Standards.

 ii.      Display and work surface areas in tenant spaces are obstructed and inaccessible to the Plaintiff

          violating various ADAAG and 2010 ADAS requirements.

          B. Public Restrooms

  i.      Mr. Gil could not use the restroom without as doors lack proper signage and threshold exceeds

          limits violating the ADAAG and ADAS Sections 404.

 ii.      The water closet in the restroom is inaccessible, the side bar is improperly mounted there is

          no rear grab bar violating the ADAAG and 2010 ADAS Section 604.

iii.      Mr. Gil could not use toilet paper which is inaccessible violating the ADAAG and ADAAS

                                                          8
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 9 of 12




         Section 604.

iv.      Mr. Gil could not use the lavatory lacking insulation violating the ADAAG and 2010 ADAS

         Section 606. Towels, soap and mirror are inaccessible or mounted above limits.

                                     RELIEF SOUGHT AND THE BASIS

             31.     The discriminatory violations described in Counts I and II are not an exclusive list

      of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

      enjoyment of the Commercial Business and businesses located within the Commercial Property;

      Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

      notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

      necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

      to Federal Rule of Civil Procedure 34.

             32.     The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendants because of the Defendants’ ADA violations as set forth above. The individual

      Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order to remedy

      this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public


                                                        9
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 10 of 12




   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           33.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, denied services, segregated or otherwise treated differently

   than other individuals because of the absence of auxiliary aids and services.

           34.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           35.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-


                                                      10
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 11 of 12




   compliance with the Americans with Disabilities Act.

          36.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          37.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 7000 SW 8th Street,

   Miami, Florida 33144, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiffs, ACCESS 4 ALL INCORPORATED and JUAN

   CARLOS GIL, respectfully request that this Honorable Court issue (i) a Declaratory Judgment

   determining Defendants at the commencement of the subject lawsuit were and are in violation of

   Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief

   against Defendants including an order to make all readily achievable alterations to the facilities;

   or to make such facilities readily accessible to and usable by individuals with disabilities to the

   extent required by the ADA; and to require Defendants to make reasonable modifications in

   policies, practices or procedures, when such modifications are necessary to afford all offered

   goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other


                                                    11
Case 1:21-cv-22584-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 12 of 12




   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.


      Dated: July 16, 2021.

                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     Attorneys for Plaintiff
                                                     4937 S.W. 74th Court
                                                     Miami, Florida 33155
                                                     Telephone: (305) 553-3464
                                                     Facsimile: (305) 553-3031
                                                     Primary E-Mail: ajperez@lawgmp.com
                                                     Secondary E-Mails: bvirues@lawgmp.com
                                                                      crodriguez@lawgmp.com

                                                     By: ___/s/_Anthony J. Perez________
                                                            ANTHONY J. PEREZ
                                                            Florida Bar No.: 535451
                                                            BEVERLY VIRUES
                                                            Florida Bar No.: 123713




                                                    12
